Citation Nr: 0507329	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-28 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral shoulder disability.  

2.  Entitlement to service connection for irregular 
heartbeat.  

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1959 to July 1963 
and from August 1963 to September 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his VA Form 21-526, Veteran's Application for Compensation 
or Pension, received at the RO in November 2001, the 
disabilities listed by the veteran included irregular 
heartbeat, depression and loss of use of arms and shoulder.  
He indicated that he was treated for each of these 
disabilities in service and that treatment continued to the 
time of his claim.  He identified the U.S. Navy Hospital, 
Charleston, South Carolina, as the medical facility where he 
received treatment, both during and after service.  

In its August 2002 rating decision, the RO denied service 
connection for irregular heartbeat on the basis of no 
diagnosis of a heart condition in service and no evidence or 
permanent residuals and said that although there was a record 
of treatment in service for chest pain, there was no 
permanent residual or chronic disability subject to service 
connection shown by service medical records or demonstrated 
by evidence following service.  It denied service connection 
for depression on the basis that no diagnosis of depression 
was shown in the service medical records and the veteran had 
not furnished any current evidence of depression that could 
be linked to active military duty.  In addition, it 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for 
history of bilateral shoulder bursitis (claimed as loss of 
use of arms).  

The veteran's disagreement with the August 2002 rating 
decision led to this appeal.  In its August 2003 statement of 
the case, the RO explained that service connection had been 
denied for a history of bilateral shoulder bursitis, claimed 
as loss of use of arms and shoulder, in an unappealed rating 
decision in March 1991 and that new and material evidence had 
not been received showing a current bilateral shoulder 
condition and loss of use of the arms and shoulders that was 
due to service.  In its reasons for denying the veteran's 
service connection claims for irregular heartbeat and 
depression, the RO observed that current evidence of record 
did not reveal diagnosis of an arrhythmia or mention 
irregular heartbeat, nor did it include a current clinical 
diagnosis for depression that could be linked to service.  
There is, however, no indication in the record that the RO 
has taken action to obtain post-service treatment records 
from the U.S. Naval Hospital, Charleston, South Carolina, to 
which the veteran referred in his November 2001 claim and in 
his notice of disagreement, which the RO received in April 
2003.  In addition, the Board notes that in a statement 
received at the RO in early May 2004, prior to its 
certification of the case to the Board in late May 2004, the 
veteran stated that he had an appointment scheduled with his 
cardiologist at the VA Medical Center (VAMC) in Charleston in 
mid-May 2004.  Under the circumstances, the case must be 
remanded to attempt to obtain medical records identified by 
the veteran in compliance with VA's duty to assist the 
veteran with development of his claims.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

In addition, the Board notes that in Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004), the United States Court of 
Appeals for Veterans Claims held that VA is required to 
provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b), that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  The Board finds no indication 
that the RO has requested that the veteran provide any 
evidence in his possession that pertains to his claims, and 
this should be done.  

Accordingly, the case is REMANDED for the following actions:  

1.  With appropriate authorization from 
the veteran, the AMC should obtain and 
associate with the claims file post-
service medical records for the veteran 
from the U.S. Naval Hospital, Charleston, 
South Carolina.  The records requested 
should include outpatient records, X-ray 
reports and reports of any other imaging 
studies, reports of any cardiology 
studies, consultation reports, mental 
health records, and any hospital 
summaries.  The period to be covered is 
September 1989 to the present.  

2.  The AMC should obtain and associate 
with the claims file outpatient records, 
X-ray reports and reports of any other 
imaging studies, reports of any 
cardiology studies, consultation reports, 
mental health records, and any hospital 
summaries, for the veteran from the VAMC 
in Charleston, South Carolina.  The 
period to be covered is September 1989 to 
the present.  

3.  The AMC should contact the veteran 
and notify him that he should provide any 
evidence in his possession that pertains 
to his claims for service connection for 
irregular heartbeat, service connection 
for depression, or his application to 
reopen his claim for service connection 
for bilateral shoulder disability.  

4.  Thereafter, the AMC should review the 
record and assure that all required 
development has been completed to the 
extent possible.  If deemed warranted 
based on evidence received pursuant to 
the remand, the AMC should arrange for VA 
examinations and obtain medical opinions.  
Any opinion obtained should be based on 
examination of the veteran and review of 
service medical records and post-service 
medical records.  With respect to the 
claim for service connection for 
irregular heartbeat, any examiner should 
be alerted to in-service 
electrocardiogram tracings dated in the 
1980s, which include notations of 
complete right bundle branch block.  
Also, if there is an examination 
pertaining to the bilateral shoulder 
disability claim, the examiner should be 
alerted to notations in the service 
medical records, which in February 1971 
indicated that X-rays of the left 
shoulder showed a small area of 
pertendinitis calcadia adjacent to the 
humeral head and in November 1976 
indicated that X-rays of the right 
shoulder showed a soft-tissue 
calcification overlying the greater 
trochanter with the examiner stating that 
this probably indicated calcified bursa.  
Any medical opinion, including any 
opinion concerning the veteran's claimed 
depression, should be stated in terms of 
whether it is at least as likely as not 
(50 percent or higher probability) that 
the currently diagnosed disease or injury 
had its onset in service or is causally 
related to any incident of service.  

5.  Thereafter, the AMC should 
readjudicate the claims of service 
connection for irregular heartbeat, 
service connection for depression and 
whether new and material evidence has 
been presented to reopen the claim of 
entitlement to service connection for 
bilateral shoulder disability.  If the 
benefits sought on appeal are not 
granted, the AMC should issue a 
supplemental statement of the case that 
addresses all evidence not previously 
considered by the RO.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


